Citation Nr: 0915066	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-37 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of a left ear infection with hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued a noncompensable 
rating for residuals of a left ear infection with hearing 
loss.

A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on September 27, 2007.  
A copy of the hearing transcript has been associated with the 
file and has been reviewed.  Also, at the hearing, the 
Veteran submitted additional evidence along with a waiver of 
initial RO consideration.

In March 2008, the Board remanded the case for further 
development.  The case has since returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  Residuals of left ear infection include left ear hearing 
loss manifested by hearing acuity at Level I.

2.  The Veteran has not submitted evidence tending to show 
that his service-connected residuals of a left ear infection 
with hearing loss require frequent hospitalization, are 
unusual, or cause marked interference with employment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
left ear infection with hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
4.86, Diagnostic Codes 6100, 6201 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.
In this case, letters sent to the Veteran in August 2005 and 
March 2008 informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also advised as to how 
disability ratings and effective dates are assigned.  See 
Dingess, supra.  Subsequent to the issuance of the VCAA 
letters, the RO readjudicated the claim in March 2008 by way 
of a supplemental statement of the case.  The Board also 
notes that according to a "SSOC Notice Response" form 
signed in May 2008, the Veteran indicated that he had no 
other information or evidence to submit and requested that 
his case be returned to the Board for further appellate 
consideration as soon as possible.

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome as the Veteran demonstrated actual knowledge of 
what was needed to support his claim.  For example, during 
the personal hearing, the Veteran and his representative 
demonstrated familiarity with the Diagnostic Code utilized in 
rating the Veteran's left ear disability.  Moreover, the 
statement of the case and the supplemental statements of the 
case included the provisions of 38 C.F.R. § 3.321, which 
reference impairment in earning capacity as a rating 
consideration.  Based on the above, the Veteran can be 
expected to understand what was needed to support his claim, 
including the impact of his disability on his daily life and 
ability to work.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains the 
Veteran's service treatment records, VA medical evidence, 
private medical evidence, and the Veteran's contentions.  The 
Veteran underwent VA examinations in conjunction with his 
claim, and also had an opportunity to provide testimony at a 
personal hearing before the undersigned Veterans Law Judge.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection for residuals of a left ear infection has 
been in effect since March 11, 1994, pursuant to Diagnostic 
Code 6201.  An August 2006 rating decision recharacterized 
the Veteran's disability as residuals of left ear infection 
with hearing loss, however, even considering the hearing 
loss, a noncompensable evaluation was continued.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6201 chronic 
nonsuppurative otitis media is rated based on hearing 
impairment.  The assignment of a disability rating for 
hearing impairment is devised by a mechanical application of 
the rating schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level in 
decibels, measured by pure tone audiometric tests in the 
frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 
4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b). 
Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four. This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VIA.  38 C.F.R.  § 
4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

If impaired hearing is service-connected only in one ear, in 
order to determine the percentage evaluations from Table VII, 
the nonservice-connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383.  38 C.F.R. § 4.85 (2008).

If hearing impairment in one ear is compensable to a degree 
of 10 percent or more as a result of service-connected 
disability, and hearing impairment in the nonservice-
connected ear meets the criteria of § 3.385, compensation is 
payable for the combination of service-connected and 
nonservice-connected disability as if they were both service-
connected.  38 C.F.R. § 3.383 (2008).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

The Veteran underwent a VA audiological examination in 
January 2006.  The audiologist noted that testing could not 
be used for rating purposes given poor inter-test 
consistency, poor reliability, and non organic behavioral 
responses.  According to a February 2006 "ENT Follow-up 
Progress Note," the examiner noted that no valid audiometric 
results are available and that the findings from the January 
2006 examination are not reliable.

A VA audiological examination was conducted in May 2006.  
Pure tone thresholds, in decibels, were as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
24
5
5
25
60
LEFT
31
40
10
25
50

Speech recognition score was 92 percent in the right, and 96 
percent in the left ear.
The examiner indicated that the Veteran's hearing was within 
normal limits through 3000 Hertz followed by a moderate 
sensorineural hearing loss at 4000 Hertz and hearing within 
normal limits through 3000 Hertz followed by a moderate 
sensorineural hearing loss at 4000 Hertz.  

In January 2007, the Veteran underwent a private examination 
with an ear, nose, and throat specialist.  Impression was 
nerve loss-type hearing loss, left ear, which would likely 
respond well to hearing aids.  It was also noted that the 
Veteran's right ear has an age-related hearing loss pattern.   
A "Standard Audiologic Evaluation" was conducted but the 
results were not certified.

A VA audiological examination was conducted in March 2008.   
Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
26
10
10
25
60
LEFT
31
35
10
25
55

Speech recognition score was 92 percent, bilaterally.

Considering the results of the audiometric testing conducted 
in May 2006 and March 2008, the Veteran has level I hearing 
acuity in the left ear.  See 38 C.F.R. § 4.85, Diagnostic 
Code 6100, Table VI (2008).  The application of the Ratings 
Schedule establishes that a noncompensable evaluation for 
hearing loss in the left ear is warranted under Diagnostic 
Code 6100, Tables VI, VII (2008 ).  The Veteran does not have 
an exceptional pattern of hearing loss in the left ear, 
deafness in the right ear, or complete hearing loss in the 
left ear, so right ear hearing acuity is assigned Roman 
Numeral I.  See 38 C.F.R. §§ 3.383, 4.85, 4.86.  Therefore, 
the Board concludes that a compensable evaluation for 
residuals of left ear infection with hearing loss is not 
warranted.

The Veteran testified that he has difficulty hearing the 
television.  He contends that his hearing loss is more severe 
than VA acknowledges, and that he is deserving of a 
compensable disability evaluation for his service-connected 
residuals of left ear infection with hearing loss.  While the 
Veteran's statements may be considered credible with regard 
to his subjective complaints pertaining to his left 
ear/hearing problem, the Board notes that medical diagnoses 
involve questions that are beyond the range of common 
knowledge and experience.  Rather, they require the special 
knowledge and experience of a trained medical professional.  
Because the record does not show that the Veteran is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the degree of disability 
associated with his service connected left ear hearing loss, 
his statements are not competent evidence for the purpose of 
establishing entitlement to a higher disability evaluation 
for that disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected residuals of a left ear 
infection with hearing loss, or otherwise render a schedular 
rating impractical.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action. VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a compensable evaluation for residuals of a 
left ear infection with hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


